RESOLUCIÓN
Examinados cuidadosamente varios documentos pre-sentados en este caso, se autoriza la reinstalación del Ledo. José Malavet Rodríguez al ejercicio del notariado y la abogacía.
El 2 de junio de 1986 el señor Malavet Rodríguez —quien tiene sesenta y un (61) años de edad— cumplió fiel y enteramente la sentencia que le fue impuesta por el Tribunal federal de Puerto Rico en 1983. Durante los casi ocho (8) años transcurridos desde que satisfizo dicha sen-tencia, continuó separado del ejercicio profesional, su-mando así un total de diez (10) años desde que fue desaforado.
La solicitud de reinstalación de Malavet Rodríguez fue acompañada por numerosos testimonios favorables de per-sonas que le conocen personalmente, incluyendo varios abogados, funcionarios públicos, un sacerdote y un perito psiquiatra, quienes en conjunto apoyan el criterio de que el peticionario está rehabilitado.
En vista de ello, y a la luz de nuestra determinación en In re Pacheco Nieves, 135 D.P.R. 95 (1994), y de nuestra obligación de dar trato igual a quienes estén en situaciones comparables, procede la reinstalación de Malavet Rodríguez.
*824Lo acordó el Tribunal y certifica el señor Secretario General.
El Juez Asociado Señor Negrón García emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Alonso Alonso no intervino.
(.Fdo.) Francisco R. Agrait Liado Secretario General

— O —